Citation Nr: 1027163	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & B.B.


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The RO in 
Montgomery, Alabama is currently handling the matter.  

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only schizophrenia.  
However, the Court of Appeals for Veterans Claims has recently 
held that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the claim on appeal has been recharacterized to 
include any psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is required for additional development before the claim 
on appeal can be properly adjudicated.  

At the May 2010 personal hearing, the Veteran testified that he 
currently receives disability benefits from the Social Security 
Administration.  All records considered by that agency in 
deciding the Veteran's claim for disability benefits, including a 
copy of any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon which 
that decision was based must be obtained as well); 38 C.F.R. 
§ 3.159(c)(2) (2009).
In addition, the Board notes that the Veteran's claims file 
contains incomplete service treatment records.  While the Veteran 
served on active duty from May 2000 to May 2005, the file only 
contains service treatment records from June 2002 onward.  As the 
issue on appeal involves the possibility of aggravation of a 
preexisting condition, these early service treatment records, 
particularly the Veteran's entrance examination report, are 
essential to the adjudication of this claim.  While it appears 
that an attempt was made in April 2009 to obtain these records, 
the proper follow-up was not completed.  The United States Court 
of Appeals for Veterans Claims (the Court) has determined that if 
all relevant personnel records have not been obtained, that may 
be a breach of the duty to assist and grounds for remand. See 38 
U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 
Vet.App. 96, 101-03 (2005).  Further, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile."  If the records are unavailable, 
VA must notify the Veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
Veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2009).  

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
condition.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.
	
Here, the Veteran has a current diagnosis for the claim on 
appeal.  For example, he was diagnosed with hallucinations, 
schizophrenia, and anxiety in a March 2010 private treatment 
record.  Further, the Veteran's service treatment records contain 
documentation of psychiatric problems and he was ultimately found 
unfit for retention by the Medical Evaluation Board in January 
2005 due to a diagnosis of paranoid schizophrenia.  The Medical 
Evaluation Board's report further raises the possibility that the 
Veteran's condition pre-existed service, as the date of origin of 
the disease was documented as 1988.  Given this evidence, a VA 
examination is necessary to determine whether there is any 
relationship between the Veteran's current condition and service.  
While a VA examination was afforded in April 2005, the examiner 
neither provided a nexus opinion nor an opinion on the issue of 
aggravation of a pre-existing condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of any 
decision and copies of the medical records 
relied upon concerning that claim.

2.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting the Veteran's 
service treatment records dated prior to 
June 2002 from the National Personnel 
Records Center.  Associate all such records 
with the Veteran's claim folder.  If no 
records can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for the 
record, and the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2009) must be complied 
with.

3.  Ensure that the most current VA records 
from June 2009 are associated with the 
claims folder.  

4.   Afford the Veteran a VA examination to 
ascertain 
      the nature and etiology of his current 
psychiatric 
      condition.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records, and 
offer comments and an opinion as to whether 
the Veteran entered service with a 
psychiatric condition.  If so, the examiner 
is requested to indicate whether the 
condition increased in severity during 
service, and if it did, whether the 
increase in severity represented a chronic 
worsening of the disorder or the natural 
progress of the disorder.  
	
If the Veteran did not enter service with a 
psychiatric condition, the examiner is 
requested to offer an opinion as to whether 
the condition is in any way causally or 
etiologically related to the symptomatology 
shown in the service treatment records.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  
	
The Veteran is hereby notified that it is his responsibility to 
report for the examinations scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


